Citation Nr: 0519359	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hallux 
valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in St. Louis, Missouri.  The RO denied, in pertinent 
part, a claim for service connection for bilateral hallux 
valgus.  

The Board remanded the claim on appeal in September 2004.  

In August 2004, a VA Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  

2.  Bilateral hallux valgus was noted on examination at entry 
into service.  

3.  There is no evidence of aggravation of pre-existing 
bilateral hallux valgus during the veteran's period of active 
duty service.  


CONCLUSION OF LAW

Bilateral hallux valgus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in March 2003, prior to the initial 
decision on the claim in June 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  In addition, a second VCAA notice letter was 
issued in September 2004, prior to the May 2005 most recent 
readjudication of the claim.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the information and evidence not of record 
that is necessary to substantiate the claim, the RO informed 
the veteran in the May 2003 letter what the evidence must 
show to establish service connection including the 
requirements for a claim based on aggravation of a 
preexisting disease or injury.  Specifically, the RO told the 
veteran that the evidence must show that an injury or disease 
was made worse in service and that a current disability still 
exists today which is related to the

Regarding the duty to inform the claimant about the 
information and evidence that VA will seek to provide, the RO 
informed the veteran in the March 2003 letter that VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  The RO also 
told the veteran that it would assist him by providing a 
medical examination or getting a medical opinion if necessary 
to make a decision on his claim.

Concerning the duty to inform the claimant about the 
information and evidence the claimant is expected to provide, 
the RO told the veteran in the May 2003 what information or 
evidence VA needed from him including the name of the person, 
agency, or company who has records that he believed would 
help in deciding his claim; the address of any such person, 
agency, or company; the period of time covered by the 
records; and the condition for which he was treated in the 
case of medical records.  The RO provided the veteran with a 
Release of Information form to authorize VA to assist him in 
obtaining private medical records.

Although the May 2003 VCAA notice letter that was provided to 
the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO specifically 
informed the veteran in the September 2004 VCAA notification 
letter, "If you have any evidenc ein your possession that 
pertains to your claim, please send it to us."  Moreover, 
the RO has informed the veteran in the rating decision, 
statement of the case (SOC), and supplemental statements of 
the case (SSOCs) the reasons for the denial of his claim and, 
in so doing, informed him of the evidence that was needed to 
substantiate the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  All available treatment 
records have been obtained.  Furthermore, VA obtained a VA 
examination of the feet in April 2003, and a VA medical 
opinion was obtained in September 2004.  VA has also assisted 
the veteran and his representative throughout the course of 
her appeal by providing him with SOCs and SSOCs which 
informed him of the laws and regulations relevant to his 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.  

Criteria For Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred or was aggravated in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

Analysis

The veteran's service medical records include a report of 
physical examination, dated May 18, 1943, six days prior to 
the veteran's entry onto active duty on May 24, 1943, and a 
May 29, 1943, medical examination and medical history (Form 
H-S (1940) with ink stamp from the Medical Department, U.S. 
Naval Training Station, Farragut, Idaho).  On the May 29, 
1943, examination, the examiner noted that defects found 
included hallux valgus.  Based on this notation, the Board 
concludes that the presumption of sound condition does not 
apply to hallux valgus which was "noted at the time of the 
examination, acceptance, and enrollment" for service.  
38 U.S.C.A. § 1111.  Accordingly, the Board concludes that 
hallux valgus existed prior to service.

The next question in whether there was an increase in the 
hallux valgus during service.  If so, the presumption of 
aggravation arises.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  If the disability underwent no increase in 
severity during service, aggravation may not be conceded.  
38 C.F.R. § 3.306(b).  

In this case, there is no evidence of record indicating that 
the veteran's hallux valgus worsened in service.  The 
veteran's service medical records reflect no complaints of, 
or treatment for, hallux valgus in service including on 
examination of the feet at separation from service in 
December 1945.  On the separation examination, the veteran 
denied any history of serious illness or injury in service, 
and on examination, the veteran's feet were found to be 
"normal."  

The veteran has not identified any post-service treatment for 
hallux valgus, although he was specifically requested to do 
so in VCAA notice letters of March 2003 and September 2004.  
The earliest evidence of hallux valgus is dated nearly 50 
years after separation from service.  

The veteran was seen at a VA clinic both in June 2002 and in 
January 2003 for complaints of pain across the balls of his 
feet bilaterally.  He indicated both times that his extra-
depth shoes and bilateral antishock insoles greatly relieved 
his bilateral foot pain.  On both examinations, there was no 
pain on palpation to the level of the metatarsal heads, and 
the assessment was "resolved" metatarsalgia.  The plan was 
to continue antishock insoles and extra-depth shoes.  

On VA examination in April 2003, the veteran reported that 
his feet hurt all the time.  The veteran's claims file, 
including service medical records and post-service clinical 
history, was reviewed by the examiner.  The veteran's history 
was significant for treatment in July 2000 for a neuropathic 
ulcer of the foot, following an injury in October 1999 where 
he stepped on gravel and developed an open sore.  The VA 
examiner noted that the veteran was fitted for prosthetic 
shoes at that time.  No reference was made to his prior 
active military service of over 50-years earlier.  VA X-ray 
studies of the feet taken upon examination in April 2003 
initially revealed mild hallux valgus, and the diagnosis was 
given on that basis.  It was also noted that the veteran had 
peripheral vascular disease, manifested by absent hair growth 
of the lower extremities, absence of pedal pulses, venous 
stasis changes, pigment changes, and edema.  The examiner 
rendered the opinion that these findings were not related to 
service.  

The veteran's claims file was reviewed by a VA physician in 
September 2004 for an opinion as to whether bilateral hallux 
valgus was related to service or, if it preexisted service, 
whether it was aggravated in service.  Based on review of the 
medical evidence, the examiner was of the opinion that the 
veteran's hallux valgus was noted at entry into service, that 
the veteran's pre-existing hallux valgus was not aggravated 
in service, and that hallux valgus was not presently 
symptomatic.  The examiner was also of the opinion that 
hallux valgus had not worsened over the course of the years 
since the veteran's discharge from service 50 years earlier.  
Rather, the examiner was of the opinion that the veteran's 
lower extremity and foot pain and symptomatology were the 
result of his non-service-connected peripheral vascular 
disease and not his "mild" hallux valgus.  The examiner 
concluded that the veteran's hallux valgus was not likely 
related to his active service on any basis.

Given that the service medical records reflect no increase in 
severity of the preexisting hallux valgus in service, given 
that there is no evidence pertaining to any complaints of or 
treatment for hallux valgus for nearly fifty years after 
service, and given the medical opinion of the VA examiner in 
September 2004 based on review of the medical evidence in 
this case, the Board concludes that hallux valgus "underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service."  
38 C.F.R. § 3.306(b).  Accordingly, aggravation of hallux 
valgus may not be conceded in this case.  

For the reasons noted above, the Board concludes that hallux 
valgus existed prior to active service and was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 
1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for service connection for 
bilateral hallux valgus.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hallux valgus is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


